Matter of Newbury v Church (2019 NY Slip Op 06941)





Matter of Newbury v Church


2019 NY Slip Op 06941


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


875 OP 19-00620

[*1]IN THE MATTER OF ASHLEY NEWBURY, PETITIONER,
HvON. SANFORD A. CHURCH, IN HIS OFFICIAL CAPACITY AS PISTOL PERMIT LICENSING OFFICER FOR NIAGARA COUNTY, RESPONDENT. 


SANDERS & SANDERS, CHEEKTOWAGA (HARVEY P. SANDERS OF COUNSEL), FOR PETITIONER. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF COUNSEL), FOR RESPONDENT. 

	Proceeding pursuant to CPLR article 78 (initiated in the Appellate Division of the Supreme Court in the Fourth Judicial Department pursuant to CPLR 506 [b] [1]) to reverse the denial of petitioner's pistol permit application. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 23 and 24, 2019,
It is hereby ORDERED that said proceeding is unanimously dismissed without costs upon stipulation.
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court